Citation Nr: 1339066	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  07-34 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chronic prostatitis prior to March 28, 2011, and to a rating higher than 40 percent since.

2.  Entitlement to service connection for hypertension, including as secondary to service-connected major depressive disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with H. pylori, claimed as a stomach ulcer, including as secondary to the service-connected major depressive disorder.

4.  Entitlement to service connection for a skin condition, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1970 to September 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which confirmed and continued a 10 percent rating for chronic prostatitis.  This appeal is also from an October 2007 rating decision that denied service connection for a psychiatric disorder, hypertension, a stomach ulcer, and a skin disorder.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) of the Board at a hearing at the RO in October 2010 (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  The Board subsequently remanded the claims for further development in March 2011.

The Veteran also had perfected an appeal for service connection for an acquired psychiatric disorder, which was also remanded in March 2011.  However, in a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection for major depressive disorder.  That represented a full grant of the benefit sought on appeal.  Therefore, that claim is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).


FINDINGS OF FACT

1.  Prior to November 4, 2010, prostatitis was not manifested by nocturia 3 times per night or use of absorbent materials.  From November 4, 2010, prostatitis was manifested by nocturia 3 times per night.  From March 28, 2011, it was manifested by nocturia up to 5 times per night.  From December 6, 2012, it was manifested by the use of absorbent materials changed up to 5 times per day.

2.  The Veteran's hypertension and GERD with H. pylori are exacerbated by his service-connected major depressive disorder.

3.  His actinic keratosis and verruca vulgaris, however, are not etiologically related to his service.


CONCLUSIONS OF LAW

1.  Prior to November 4, 2010, the criteria for a rating higher than 10 percent for prostatitis have not been met.  From November 4, 2010 to March 28, 2011, the criteria for a 20 percent rating have been met.  From March 28, 2011 to December 6, 2012, the criteria for a rating higher than 40 percent have not been met.  From December 6, 2012, the criteria for a 60 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2013).

2.  The criteria for service connection for hypertension and GERD with H. pylori have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.   The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information for his service connection claims in a January 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to his increased rating claim, the December 2005 notice letter did not fully inform him of the elements of his claim.  However, through his own statements, testimony, and submission of evidence, he has demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increase for his service-connected prostatitis.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide opinions regarding the etiology of the Veteran's hypertension, ulcer, and skin conditions; and record the relevant findings for rating his prostatitis.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's prostatitis has been rated under Diagnostic Code 7527.  This DC indicates the disability should be rated on residuals such as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115a.  

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  Ratings based on urine leakage, including continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence allow for a 20 percent rating if the Veteran is required to wear absorbent materials that must be changed less than two times per day.  Urine leakage requiring absorbent materials that must be changed two to four times per day is evaluated as 40-percent disabling.  Use of absorbent materials that must be changed more than four times per day is evaluated as 60-percent disabling.

Ratings based on urinary frequency allow for a 20 percent rating if the daytime voiding interval is between one and two hours, or when the condition results in awakening to void three to four times per night.  Urinary frequency characterized by daytime voiding interval less than one hour, or awakening to void five or more times per night, warrants a 40 percent rating.

Based on the evidence, a rating higher than the assigned 10 percent is not warranted prior to November 4, 2010.  Evidence during this period includes private records from May 2006 which reflect complaints of nocturia (awakening to void) once per night.  Additional records from June 2006 reflect nocturia twice per night.  These findings are not consistent with a higher 20 percent rating for urinary frequency.  During this period, there is also no evidence that absorbent materials were used and changed at least once per day.

From November 4, 2010, to March 28, 2011, a higher 20 percent rating is appropriate, as records from November 4, 2010 noted complaints of nocturia 3 times per night, which is consistent with the criteria for a 20 percent rating.  A higher 40 percent rating is not warranted because a voiding interval of less than one hour and/or nocturia at least five times per night were not demonstrated, and there is also no evidence that absorbent materials were used and changed at least twice a day.

From March 28, 2011 to December 6, 2012, the currently assigned 40 percent rating is appropriate.  The Veteran reported nocturia occurring four to five times per night during the March 2011 VA examination, which is consistent with the criteria for the 40 percent rating.  A higher 60 percent rating is not warranted as the Veteran denied any incontinence and did not report having to change absorbent materials more than 4 times per day.

However, from December 6, 2012, the 60 percent rating is warranted, as the Veteran's statement from that date includes a statement that he had to change his absorbent materials four or five times per day.  He submitted receipts of his purchase of those absorbent materials to go along with his written statement.

In evaluating the Veteran's condition, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report the number of times he awakens at night to urinate.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences.  Notably, he submitted receipts of his purchases of absorbent materials.  These, along with his reports to his doctors and an August 2007 statement from his wife, corroborate his assertions regarding the frequency of his nocturia and his use of absorbent materials.  The Board also notes that the frequency of both nocturia and changing of absorbent materials are determinations usually ascertained from a patient's own reports, and not monitored through objective testing.

In addition, the exact onset of the Veteran's increased levels of disability during the appeal period cannot be determined with any certainty.  The earliest that that it can be factually ascertained that he met the criteria for the various increased disability ratings being granted for his condition are based on when he first reported those manifestations which met the criteria.

The Board also notes that, in addition to the above criteria, urinary retention requiring catheterization warrants a higher 30 percent rating, and ratings based on urinary tract infections allow for a 30 percent rating for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  However, the record does not show that the Veteran has undergone catheterization outside of the context of surgical procedures, and he has not been treated for recurrent urinary tract infections.  Therefore, these rating criteria are not applicable.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), and the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's prostate cancer residuals with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's urinary frequency and use of absorbent materials are expressly noted in the rating schedule.  There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render it inadequate.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).  

A.  Skin Disability

During the period on appeal, the Veteran has been diagnosed with actinic keratosis and verruca vulgaris.  Therefore, element (1) of service connection has been met.

In addition, his service treatment records show findings of eczema of the left foot and leg in May 1973.  He was treated for dyshydrotic eczema of the whole body in November 1973.  An August 1974 separation examination recommended continued treatment for psoriasis.  Therefore, element (2) has also been met.

The Board notes that the Veteran reported in March 2002 that he had a recurrent rash around his ankles after Vietnam.  However, he also stated that the condition had been gone since the mid-1980's, and an examination performed at the time noted no skin lesions.

Element (3), a causal relationship between the in-service disease and the current disability, has not been met.  A July 2011 VA opinion concluded that the Veteran's current actinic keratosis is not related to psoriasis noted in service.  Based upon the findings of a March 2011 VA examination, he no longer carried a current diagnosis of psoriasis.  There is no competent medical evidence to refute this conclusion or to otherwise suggest that the Veteran's current conditions are related to service.  Although the opinion does not specifically address verruca vulgaris, the underlying rationale for the opinion applies to that condition as well, as the examiner stated that the condition noted in service (psoriasis) was no longer a diagnosed condition of the Veteran.

The Veteran has also argued that his skin disability is the result of exposure to the herbicide Agent Orange in service.  However, none of the diagnosed conditions reflected in the record are among the diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Chloracne, or another acneform disease consistent with chloracne, is a skin condition that has been associated to Agent Orange exposure.  However, that condition has not been diagnosed in this case, and there is no competent evidence linking his diagnosed conditions to herbicide exposure.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of offering competent medical opinion.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his current skin condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

B.  Hypertension and Stomach Ulcer

In addition to the above criteria, service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran's treatment records and VA examination reports establish current diagnoses of hypertension and GERD with H. Pylori.  He contends that these conditions are secondary to his service-connected major depressive disorder.

An October 2012 VA opinion stated that while a causal relationship between depression and the claimed disabilities could not be provided without resorting to speculation, it was at least as likely as not that those conditions were aggravated at times due to depression.  The examiner stated that it was not uncommon for depression to negatively impact digestion and blood pressure, and therefore not unreasonable to suggest that the Veteran's claimed conditions could be exacerbated by his psychiatric symptoms.

The October 2012 opinion is competent medical evidence of a link between the Veteran's claimed disabilities and his service-connected major depressive disorder.  There is no other competent evidence to refute this conclusion.  Therefore, service connection for hypertension and GERD with H. pylori is granted.



ORDER

A rating higher than 10 percent prior to November 4, 2010, and a rating higher than 40 percent from March 28, 2011 to December 5, 2012, for service-connected prostatitis is denied.

But a 20 percent rating for the prostatitis is granted from November 4, 2010 to March 27, 2011, and a 60 percent rating as of December 6, 2012.

Service connection for a skin disability is denied.

Service connection for hypertension is granted.

Service connection for GERD with H. pylori also is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


